 In the Matter of RuFUSW. G. WINT AND FRANKJ. FATZINGER, D/B/AF.W. WINT Co.,EMPLOYERandUPHOLSTERERS'INTERNATIONALUNION OFNORTH AMERICA,A. F. OFL., PETITIONERCase No. 4-R-2739.-Decided March 2,1948Mr. Julius W. Rapoport,of Allentown, Pa., for the Employer.Mr. Haskell Golden,of Philadelphia, Pa., andMr. Ray Pudliner,of Fullerton, Pa., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed; hearing in this case was held at Allen-town, Pennsylvania, on October 23, 1947, before John H. Garver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRufus W. G. Wint and Frank J. Fatzinger, doing business as F. W.Wint Co., are partners engaged in the operation of a casket factory,planing mill, lumber yard, and coal business in Catasauqua, Pennsyl-vania.The Employer annually purchases more than $200,000 worthof raw materials of which more than 40 percent is obtained from pointsoutside the State of Pennsylvania.The Employer's annual sales ex-ceed $300,000, of which more than 7 percent is shipped to out-of-Statecustomers.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.iThe Employer'smotion to dismissthe petitionon the groundthat the Petitioner hasnot complied with the filingrequirementsenumeratedin Sections 9 (f) and (h) is herebydenied inasmuchas the Petitioneris in fact in compliancewith these statutoryrequirements.76 N. L. R. B., No. 71.472 F.W. WINT Co.473II.THE LABOR ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.The Employer contends that according to the General Laws of thePetitioner, the latter cannot admit to membership some of the em-ployees herein concerned, and that, therefore, the present proceedingshould be dismissed.Inasmuch as there is no showing that the Peti-tioner will not accord adequate representation to all employees in-cluded within the unit hereinafter found appropriate, we find no meritto this contention 2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordancewith the agreement of the parties, that allthe production and maintenanceemployees of the Employer, includingthe truck drivers but excluding the night watchmen,' the clerical em-ployees,and all supervisors,constitutea unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Rufus W. G. Wint and Frank J.Fatzinger, d/b/a F. W. Wint Co., Catasauqua, Pennsylvania, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourthRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-BMatter of Viigmla Smelt7nq Company,60 N. L. R.B. 616,Matter of George K. Garrettand Company, Inc,72 N L R B 1286aWe have excluded the night watchmen from the unit although the parties agreed totheir inclusion because, as we stated in our Decision inMatter of C. V. Hill and Company,76 N. L R B. 158, Case No 4-R-2719, Section 9 (b) (3) of the Act as amended pro-hibits the Board from including in any unit any individual who has a duty to protect theproperty of the Employer against theft whether by employees or "other persons."Theiccord here is clear that the watchmen have such a duty. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented by Upholsterers' International Union of NorthAmerica, A. F. of L., for the purposes of collective bargaining.